 

“y

(OAL LN BILE | be

‘
pavers

  
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA :
-against- No. 03 Cr. 1256 (JFK)
VICTOR LORENZANO, ORDER
Defendant.
eo A eam te ge ee eee x

JOHN F. KEENAN, United States District Judge:

On May 10, 2021, Defendant Victor Lorenzano filed a pro se
motion seeking reconsideration of the Court’s February 24, 2921
Opinion & Order (“the February 24 Decision”) which denied his
request for a sentence reduction pursuant to the First Step Act,
18 U.S.C. § 3582(c) (1) (A), commonly known as the compassionate
release statute.? Lorenzano’s motion urges the Court to revisit
(1) ats determination that extracrdinary and compelling reasons
Warranting Lorenzano’s immediate release do not exist; and (2)
the Court’s alternative finding that, even if the circumstances
Lorenzano cited give rise to extraordinary and compelling
reasons for a sentence reduction, application of the sentencing
factors set forth in 18 U.S.C. § 3553(a) nevertheless outweigh
modifying his sentence.

“[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

 

! This Order assumes familiarity with the February 24 Decision. See
United States v. Lorenzano, No. 03 Cr. 1256 (JFK), 2021 WL 734984
(S.D.N.Y. Feb. 24, 2021).

 

 
the strongest arguments that they suggest.’” Green v. United
States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). Nevertheless,
“Tr]econsideration of a previous order by the court is an
‘extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.¥Y.

 

2011) (quoting In re Heaith Mgmt. Sys. Inc. Sec. Litig., 113 F.
Supp. 2a 613, 614 (S.D.N.¥. 2000)). “The Second Circuit has
made clear that motions for reconsideration are to be denied
except where ‘the moving party can point to controlling
decisions or data that the court overlooked-matters, in other
words, that might reasonably be expected to alter the conclusion

reached by the court.’” Stagg P.C. v. U.S. Dep’t of State, No.

 

15 Civ. 8468 (KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25,

2019} (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

 

(2d Cir. 1995)). “Compelling reasons for granting a motion for
reconsideration are limited to ‘an intervening change of
controlling law, the availability of new evidence, or the need
to correct a clear error or prevent manifest injustice.’” Id.

(quoting Virgin Atl. Airways, Ltd. v. Nat’] Mediation Bd., 956

 

F.2d 1245, 1255 (2d Cir. 1992}). A motion for reconsideration
is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or |
otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

 

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

 

Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F.

 

Supp. 3d 505, 506 (S.D.N.¥. 2015) (observing that a motion for
reconsideration is “neither an occasion for repeating old
arguments previously rejected nor an opportunity for making new
arguments that could have been previously advanced”) (quotation
marks omitted).

Lorenzano’s motion for reconsideration is without merit.
First, Lorenzano does not point to controlling decisions or data
that the Court overlooked, but rather, he repeats the same
insufficient arguments that he asserted in his initial request
for a sentence reduction.

Second, as the Court explained in the February 24 Decision,
“none of the factors cited by Lorenzano~individually or in
combination—-gives rise to extraordinary and compeiling

circumstances.” United States v. Lorenzano, No. 03 Cr. 1256

 

(JFK), 2021 WL 734984, at *2 (S.D.N.Y. Feb. 24, 2021).
Accordingly, Lorenzano is not entitled to a reduction in
sentence. See 18 U.S.C. § 3582(c) (stating a court “may not
modify a term of imprisonment once it has been imposed” without
a finding that “extraordinary and compelling reasons warrant

such a reduction”).

 
Finally, and once again decisive here, modifying
Lorenzano’s sentence would not be consistent with the § 3553 (a)
sentencing factors. As the February 24 Decision explained, “the
factors that weigh in Lorenzano’s favor, such as the need to
provide necessary medical care, are overshadowed by the combined
force of ‘the nature and circumstances of the offense,’ ‘the
history and characteristics of the defendant,’ and the need for
the sentence imposed to ‘reflect the seriousness of the
offense,’ ‘promote respect for the law,’ ‘provide just
punishment for the offense,’ ‘afford adequate deterrence to
criminal conduct,’ and ‘protect the public from further crimes
of the defendant.’” Lorenzano, 202] WL 734984, at *6. “Indeed,”
the Court explained, “Lorenzano has only served 17 years of a[n
87-year] sentence imposed for offense conduct that is among the
most serious and reprehensible the Court has encountered:
Lorenzano engaged in an extraordinary years-long armed robbery
conspiracy that involved exceptional acts of violence and
brutality and the theft of millions of dollars’ worth of
narcotics and other property.” Id.

Accordingly, Lorenzano’s motion for reconsideration is

DENIED. Cf. United States v. Mason, No, 96 Cr. 126 (JFK), 2021

 

WL 793835, at *2 (S.D.N.¥. Mar. 2, 2021) (denying similar

request for reconsideration of an order denying compassionate
release). Lorenzano’s accompanying request for appointment of
counsel is DENIED for the same reasons.

SO ORDERED. _ .
Vth yf Koa #
pete rt : . gee.

Dated: New York, New York Ath v tin!

 

May 19, 2021 \/ John F. Keenan
United States District Judge
